DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/20/2021. As directed by the amendment: claims 1, 4, 8, 13, 15 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-20 are presently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Charles Fredericks on 01/10/2022. 
The application has been amended as follows: 
Claim 1, lines 8-9, “...and directly engages an outer surface of the tube...” is amended as follows: “...and directly engages with projecting elements on an outer surface of the tube..”
Claim 4 is canceled.
Claim 5, line 1, “The adapter of claim 4...” is amended as follows: “The adapter of claim [[4]] 1...”
Claim 6, line 1, “The adapter of claim 4...” is amended as follows: “The adapter of claim [[4]] 1...”

Allowable Subject Matter
 Claims 1-3, 5-20 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Lam et al. (US 2015/0174389), Cragg et al. (US 6,146,373), Hayman et al. (US 6,511,472), Rosenberg (US 4,710,171).
Regarding claim 1, the cited prior arts fails to disclose/teach among all the limitation or render obvious an adapter comprising a first connector, a tube extending from the first connector and being sized and positioned for placement in a catheter, a second connector with a lumen accommodating the tube, wherein the second connector has a first configuration where it is freely movable over the tube and a second configuration where it is fixed to and directly engages with projecting elements on an outer surface of the tube to control how much of the tube extends distally beyond the second connector, in combination with the total structure and function as claimed. 
Lam only discloses an adapter (fig. 6) comprising a first connector (12), a tube (20) extending from the first connector (12) and being sized and positioned for placement in a catheter (fig. 2 and par. 0018), a second connector (28) having a lumen (32) accommodating the tube (2, pars. 0019-0020), wherein the second connector (28) has a first configuration where it is freely movable over the tube (par. 0024) and a second configure where it is fixed to the tube to control how much of the tube extends distally beyond the second connector (pars. 0026-0027). 
Cragg only discloses an adapter (fig. 1) comprising a first connector (24), a tube (12/22) extending from the first connector (fig. 2) and being sized and positioned for placement in a catheter (14), a second connector (16) with a lumen (lumen of 16) accommodating the tube (12/22), wherein the second connector has a first configuration where it is freely movable over the tube (the first configuration is when 26 is movable between 28 and 30) and a second 
Hayman only discloses an adapter (fig. 1) comprising a first connector (12), a tube (36) extending from the first connector (fig. 1), a second connector (10) with a lumen (lumen of 10) accommodating the tube (see fig. 1), wherein the second connector (10) has a first configuration where it is freely movable over the tube (the first configuration is when 12 is not completely engaged with 10) and a second configuration where it is fixed to the tube (the second configuration is when 12 is completely engaged with 10).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 8, the cited prior arts fails to disclose/teach among all the limitation or render obvious an adapter comprising a first connector, a tube extending from the first connector and being sized and located for placement in a catheter, a second connector having a lumen accommodating the tube, a seal disposed within the second connector, wherein the seal has a first configuration where the seal is freely movable over the tube and a second configuration where the seal is fixed to and directly engages elements on an outer surface of the tube, thereby controlling how much of the tube extends distally beyond the second connector, in combination with the total structure and function as claimed.
Lam only discloses an adapter (fig. 6) comprising a first connector (12), a tube (20) extending from the first connector (12) and being sized and positioned for placement in a catheter (fig. 2 and par. 0018), a second connector (28) having a lumen (32) accommodating the tube (2, pars. 0019-0020), wherein the second connector (28) has a first configuration where it is freely movable over the tube (par. 0024) and a second configure where it is fixed to the tube 
Cragg only discloses an adapter (fig. 1) comprising a first connector (24), a tube (12/22) extending from the first connector (fig. 2) and being sized and positioned for placement in a catheter (14), a second connector (16) with a lumen (lumen of 16) accommodating the tube (12/22), wherein the second connector has a first configuration where it is freely movable over the tube (the first configuration is when 26 is movable between 28 and 30) and a second configuration where it is fixed to and directly engages with an outer surface of the tube (the second configuration is when 26 engages with 28 or when 26 engages with 30) to control how much of the tube extends distally beyond the second connector (see figs. 1-2 and col. 6 lines 2-8).
Hayman only discloses an adapter (fig. 1) comprising a first connector (12), a tube (36) extending from the first connector (fig. 1), a second connector (10) with a lumen (lumen of 10) accommodating the tube (see fig. 1), wherein the second connector (10) has a first configuration where it is freely movable over the tube (the first configuration is when 12 is not completely engaged with 10) and a second configuration where it is fixed to the tube (the second configuration is when 12 is completely engaged with 10).
Rosenberg only discloses a connector (40/54) wherein the connectors (40/54) includes a seal (5) disposed within the connectors (40/54, figs. 1-2).
No combination of prior art was found to teach or suggest each and every element of claim 8.
Regarding claim 15, the cited prior arts fails to disclose/teach among all the limitation or render obvious an adapter comprising a first connector, a tube extending from the first connector and being sized and positioned for placement in a catheter, a second connector having a lumen accommodating the tube, the second connector further including a cap piece releasably fixed to a base piece; wherein the second is fixed to and directly engages an outer 
Lam only discloses an adapter (fig. 6) comprising a first connector (12), a tube (20) extending from the first connector (12) and being sized and positioned for placement in a catheter (fig. 2 and par. 0018), a second connector (28) having a lumen (32) accommodating the tube (2, pars. 0019-0020), the second connector (28) includes a cap piece (28) releasably fixed to a base piece (34) (fig. 6 and pars. 0021, 0025-0026), wherein the second connector (28) has a first configuration where it is freely movable over the tube (par. 0024) and a second configure where it is fixed to the tube to control how much of the tube extends distally beyond the second connector (pars. 0026-0027). 
Cragg only discloses an adapter (fig. 1) comprising a first connector (24), a tube (12/22) extending from the first connector (fig. 2) and being sized and positioned for placement in a catheter (14), a second connector (16) with a lumen (lumen of 16) accommodating the tube (12/22), wherein the second connector has a first configuration where it is freely movable over the tube (the first configuration is when 26 is movable between 28 and 30) and a second configuration where it is fixed to and directly engages with an outer surface of the tube (the second configuration is when 26 engages with 28 or when 26 engages with 30) to control how much of the tube extends distally beyond the second connector (see figs. 1-2 and col. 6 lines 2-8).
Hayman only discloses an adapter (fig. 1) comprising a first connector (12), a tube (36) extending from the first connector (fig. 1), a second connector (10) with a lumen (lumen of 10) accommodating the tube (see fig. 1), wherein the second connector (10) has a first configuration where it is freely movable over the tube (the first configuration is when 12 is not completely 
Rosenberg only discloses a connector (40/54) wherein the connectors (40/54) includes a seal (5) disposed within the connectors (40/54, figs. 1-2).
No combination of prior art was found to teach or suggest each and every element of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DUNG T ULSH/Examiner, Art Unit 3783